Citation Nr: 1711184	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash, to include as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963, and from January 1964 to January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied service connection for a skin rash, to include as associated with herbicide exposure, and for obstructive sleep apnea, to include as secondary to service-connected PTSD.  In November 2012, the Veteran filed a notice of disagreement (NOD) with respect to both denials, a statement of the case (SOC) was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In June 2016, the Veteran testified during a Board hearing held before the undersigned Veterans Law in Washington, DC.  A transcript of the hearing has been associated  During the hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2014) and  38 C.F.R. § 20.900(c) (2016)). 

 Also, the record was held open for a period of 60-days after the date of the hearing, and additional evidence (the results of a sleep study) was subsequently received..   
This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service.  38 C.F.R. § 3.159 (2016).   In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

With respect to the Veteran's sleep apnea, the Veteran has provided records associated with sleep studies that reflect that sleep apnea has been diagnosed.  In a 2010 VA exam for PTSD, the examiner noted that the Veteran has sleep impairment for over thirty years, where the Veteran described nightmares during which he screams, yells, and simulates shooting a gun.  The examiner further noted that the Veteran had multiple awakenings during the night.  An August 2012 VA treatment record documents the Veteran's report  that his nightmares had reduced significantly since he began using Continuous Positive Airway Pressure (CPAP).  In December 2010, the Veteran was scheduled for overnight polysomnography to evaluate the Veteran's sleep, at which time he was diagnosed with sleep apnea and issued a CPAP.  During the November 2016 Board hearing, the Veteran testified that the VA clinician who diagnosed his s sleep apnea told him that there was a connection between the Veteran's PTSD symptoms and his sleep apnea.  The Veteran further testified that the VA clinician told him that the frequent awakening during sleep caused low intake of oxygen at night, however, the clinician did not write that information in his report.  

Pertinent to the claim for service connection for skin rash, to include as due to herbicide exposure, the Veteran has provided records that reflect that skin rash has been diagnosed and medication prescribed.  During the Board hearing, the Veteran testified that while serving in Vietnam, the Veteran spent a year sleeping in a foxhole.  The Veteran described that his feet were constantly submerged in water during the monsoon season.  The Veteran's representative highlighted at the hearing that based on the Veteran's location in mainland Vietnam, the water was likely saturated with herbicide.  The Veteran further testified that he was told by a clinician that the skin rash in his feet likely spread to his pelvic area when putting on underwear and spread the skin rash when the skin came into contact with the underwear. 

The Board notes that, to date, no VA examination has been conducted or medical opinion otherwise sought on the matter in connection with either claim on appeal.  However, in view of the evidence summarized above with respect to each claim, the Board finds that the threshold requirements for examination, discussed in McLendon, are met with respect to each claim, thus warranting a VA examination to obtain appropriate medical opinion(s).


The Veteran is hereby advised that the failure to report for any  scheduled examination(s), without good cause, may well result in denial of his service connection claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records. 

As for VA medical records, the record currently includes VA treatment records dated up to July 2016, and more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the service connection claims on appeal.

Accordingly, these matters are hereby remanded for the following action:


1.  Obtain from the Richmond VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations, each by an appropriate physician, to obtain opinion(s)  in connection with his sleep apnea and skin rash claims. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each  designated physician, and each  examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Sleep apnea - The  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service or is otherwise medically-related to service, to include alleged snoring and gasping for air while sleeping in service; or, if not.  

(b) was caused OR is or has been aggravated (worsened beyond the natural progression) by his service connected PTSD.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation. .  

Skin rash - The he examiner should render an opinion, consistent with sound medical judgment, to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin rash had its onset during or is otherwise medically related to service, to include alleged herbicide exposure therein.  

In rendering the requested opinions(s), each  physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions, to include assertions as to the nature, onset, and continuity of symptoms.

Notably, the absence of documented evidence of treatment for a specific disability in service should not serve as the sole basis for a negative opinion.   In this regard, the physician is advised that the Veteran is competent to report his own symptoms and history, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for sleep apnea and skin, light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) p since the last adjudication) and legal authority.  

7.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

